             Case 3:17-cv-04384-JST Document 33 Filed 12/26/18 Page 1 of 2




1
     CUTTER LAW PC
2    C. BROOKS CUTTER, SBN 121407
3    JOHN R. PARKER, JR., SBN 257761
     401 Watt Avenue
4    Sacramento, CA 95864
5    Telephone: (916) 290-9400
     E-mails:    bcutter@cutterlaw.com
6                jparker@cutterlaw.com
7
     THOMAS & SOLOMON LLP
8    J. NELSON THO lAS (to be admitted pro hac vice)
9    JONATHAN W. FERRJS (to be admitted pro hac vice)
     MICHAEL J. LINGLE (to be admitted pro hac vice)
10   ANNETTE M. GIFFORD
11   693 East A venue
     Rochester, New York 14607
12   Telephone: (585) 272-0540
13   Email: nthomas@theemploymentattomeys.com
     jferris@theemploymentattomeys.com
14   mlingle@theemploymentattomeys.com
15   amgifford@gmail.com

16   Attorneys for Relator Malou Tutanes-Luster
17
18                IN THE UNITED STATES DISTRICT COURT
19              FOR THE NORTHERN DISTRICT OF CALIFORNIA
20
     UNITED STATES OF AMERICA ex Case No. 3:17-CV-04384-EDL
21   rel. MALOU TUTANES-LUSTER,
22                               NOTICE OF APPEARANCE
23                            Relator,
24   vs.
25   BROKER SOLUTIONS, INC. d/b/a
26   NEW AMERICAN FUNDING and
     PATTY ARVIELO,
27
28   Defendants.
                                          -1-
                                                             Notice of Appearance
             Case 3:17-cv-04384-JST Document 33 Filed 12/26/18 Page 2 of 2




1    TO THE COURT, ALL PARTIES AND THEIR ATTORNEYS OF RECORD:
2          PLEASE TAKE NOTICE that C. BROOKS CUTTER and JOHN R.
3    PARKER JR. of CUTTER LAW P.C., hereby enter an appearance as counsel of
4    record for relator Malou Tutanes-Luster, in this action. Mr. Cutter and Mr. Parker
5    are duly licensed and admitted to practice before this Court and all courts of the
6    State of California. Copies of all pleadings and notices pertaining to the above
7    entitled matter should be forwarded to counsel at the following address:
8
9          CUTTER LAW PC
           C. Brooks Cutter,
10         John R. Parker, Jr.,
11         401 Watt Avenue
           Sacramento, CA 95864
12         Telephone: (916) 290-9400
13         Facsimile: (916) 588-9330

14
     Dated: December 26, 2018              UNITED STATES OF AMERICA,
15
                                           Ex rel. Relator
16
17
                                      By: /s/ C. Brooks Cutter
18                                        C. Brooks Cutter
                                          John R. Parker, Jr.
19                                        CUTTER LAW PC
                                          401 Watt Avenue
20                                        Sacramento, California 95864
                                          Telephone: (916) 448-9800
21                                        Facsimile:    (916) 669-4499
22                                        Mychal Wilson SBN 236189
                                          The Law Offices of Mychal Wilson
23                                        401 Wilshire Blvd., 12th Floor
                                          Santa Monica, CA 90401
24                                        Telephone: (424) 252-4232
                                          Facsimile: (310) 424-7116
25
26                                        Attorneys for Relator Malou Tutanes-Luster
27
28
                                             -2-
                                                                  Notice of Appearance
